DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 7/20/22.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. 	Claims 1, 3, 4, 9, 11, 12, 17, 19, 20, 25 and 27 – 30 are allowed.
3. 	The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is that the prior art does not anticipate or make obvious the provisions of “each of the plurality of sensors comprises a Fiber Bragg Grating (FBG) sensor configured for measuring strain in one of the turnbuckle members, and wherein the system further comprises at least one temperature compensation sensor configured for adjusting stress or strain values detected by one or more of the FBG sensors” in combination with the other limitations presented in claim 1, “the sensor comprises a Fiber Bragg Grating (FBG) sensor configured for measuring strain in the turnbuckle member, and3Application No. 16/776,080Docket No. 115697-100153 Amendment dated July 20, 2022In Response to Office Action of January 21, 2022a temperature compensation sensor configured for adjusting stress or strain values detected by the FBG sensor configured for measuring strain in the turnbuckle member” in combination with the other limitations presented in claim 12 and “configuring a controller for periodically interrogating each of the plurality of sensors to ascertain a value of stress or strain detected by the respective sensor; and providing at least one temperature compensation sensor configured for adjusting stress or strain values detected by one or more of the FBG sensors” in combination with the other limitations presented in claim 17. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Rubbiero et al. (8,314,925) disclose a fiber optic based thrust load measurement system.
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        8/5/22